Citation Nr: 1411701	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-34 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right eye disability. 

2.  Entitlement to service connection for a lung disability, to include as due to exposure to asbestos. 

3.  Entitlement to service connection for residuals of a traumatic brain injury, to include dizziness and headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to January 1960 and February to November 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By that rating action, the RO, in part, declined to reopen a previously denied claim for service connection for a right eye disorder.  The RO also denied service connection for dizziness, headaches and a lung/breathing condition.  The Veteran appealed this rating action to the Board.   The Board's May 2013 Remand explained in detail how the issue of service connection for right eye disability was being adjudicated on its merits as per 38 C.F.R. § 3.156(c) (2013).

In May 2013, the Board remanded the Veteran's appeal to the RO for additional development.  The appeal has returned to the Board for further appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a lung disorder and residuals of a traumatic brain injury, to include dizziness and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A right eye disorder was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that it is etiologically related to an incident of active military service, to include the Veteran being struck by a motor vehicle. 


CONCLUSION OF LAW

A right eye disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a pre-adjudication letter issued by the RO in July 2009 of the criteria for establishing service connection, in part for a right eye disorder (claimed as loss of vision of the right eye/right eye condition), the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims of entitlement to service connection for a right eye disorder, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; See Bernard v. Brown, 4 Vet. App. 384, 39 (1993).  The RO obtained the Veteran's service treatment and personnel records, as well as identified VA and private treatment reports.  

Pursuant to the Board's May 2013 remand directives, VA examined the Veteran to determine the etiology of any currently present right eye disability later that month.  A copy of the May 2013 VA eye examination report has been associated with the Veteran's physical claims files.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2013 VA examination obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's service and post-service medical records in his claims files.  It also considers all of the pertinent evidence of record when making pertinent findings as well as the Veteran's lay statements.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for a right eye disorder has been met.  38 C.F.R. § 3.159(c) (4).

Given the foregoing, the Board finds that the RO has substantially complied with its May 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that there is no further assistance that would be reasonably likely to substantiate the claims for service connection for a right eye disorder.

Finally, some discussion of the Veteran's hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2). Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met at the hearing on appeal. The issue of entitlement to service connection for a right eye disorder was identified at the video conference hearing.  Information was also elicited from the Veteran and his wife concerning the onset of his right eye, when he was initially diagnosed, as well as the manner this disorder was felt to be related to active duty service.  Relevant evidence, in particular treatment records, was identified in that information was elicited from the Veteran and his wife.  



II. Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As the Veteran's diagnosed macular scarring of the right eye and non-exudative macular degeneration and glaucoma of the left eye are not chronic diseases, the presumption is not for application with respect to his claim for service connection for a right eye disorder.  Id.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the evidence of record does not demonstrate that the Veteran has been diagnosed with a chronic disease, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.  Id. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  

III. Merits Analysis

The Veteran seeks service connection, in part, for a right eye disorder.  He maintains that he currently has a right eye disorder that is the result of having gravel imbedded into his right eye after he was struck by an automobile during military service in March 1960.  (Transcript (T.) at pages (pgs.) 3, 4)). 

With regard to Shedden/Caluza element number one (1), evidence of a current disability, the medical evidence shows that the Veteran has been diagnosed with, in part, macula scarring of the right eye.  (See May 2013 VA eye examination report.)  Shedden/Caluza element number one (1), evidence of a current disability, has been met.

With regards to Shedden/Caluza element number two (2), evidence of an in-service disease, service treatment records show that on March 14, 1960, the Veteran was struck by a motor vehicle earlier that evening, and that he was unconscious when picked up by an ambulance.  Clinical records coincident to the accident note that the Veteran's pupils were noted been RR&E (round, regular, and equal), and reactive to light.  There was bilateral ecchymosis (bruising) at both periorbital regions (situated around the eyes), otherwise known as black eyes.  There was also a small laceration in the right temporal area.  The examiner was unable to see the fundi.  An associated report (undated) notes that on examination, the Veteran's pupils had good reaction to light.  An August 1960 Physical Evaluation Board report reflects that the Veteran was discharged for an unrelated orthopedic disability as a result of the above-cited accident.  As these records confirm that the Veteran had treatment for the area surrounding the eyes, such as bruising and a laceration of the right temporal area as a result of an in-service accident, the Board finds that evidence of in-service disease or injury, Shedden/Caluza element number (2), has been met.  

Concerning Shedden/Caluza element number three (3), there is favorable and unfavorable evidence addressing whether there is a nexus between the Veteran's current right eye disability and his in-service accident.  The supportive evidence includes reports from P. W., O. D., dated in March 2002 and November 2009.  In a March 2002 report, Dr. P. W. related that the Veteran's ocular history included "TRAUMA O.D./RESULTING IN BLINDNESS."  After a routine examination in November 2009, Dr. P. W. opined that, "There is evidence of retinal and macular damage from possible trauma to the right eye in the past."    

Other evidence in support of the claim includes a January 2012 report, prepared by  B.B., M.D.  Dr. B. B. related that the Veteran gave a history of having sustained right eye trauma during service, with subsequent poor vision which never improved.    Dr. B. B. further noted that an examination of the Veteran's right eye revealed, in part, significant foveal scarring inside the arcades that was consistent with a traumatic retinal injury and retinal scarring "that is most likely related to his military accident with a subretinal hemorrhage that healed with significant macular scarring."  

Evidence against the claim includes a May 2013 VA examination and opinion.  After a review of the claims file, to include the Veteran's service treatment records, a recitation of the Veteran's history of the in-service accident, as well as an examination of the right eye, the May 2013 VA optometrist diagnosed the Veteran with macula scarring of the right eye.  The VA examiner opined that it was less likely as not that the Veteran's right eye disability had its onset during active service or was otherwise etiologically related thereto.  The VA optometrist reasoned that the Veteran's military records were devoid of any evidence of any trauma to the eye, nor was there any evidence indicating that he had an onset of any disorder during service.  The VA optometrist related the Veteran's scarring of the macular of the right eye to exudative macular degeneration, which was an age-related condition.

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

However, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects 'clinical data or other rationale to support his opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

Here, the Board finds that the negative VA opinion outweighs the favorable evidence of record.  Dr. P.W.'s initial March 2002 does nothing more than associate the Veteran's right eye disability to trauma.  There is no actual reference to the Veteran's active service.  A similar finding can be made with respect to his July 2009.  Moreover, Dr. P.W.'s later statement that it was "possible" that the Veteran's right eye disability was related to trauma is at best equivocal.  There is a long line of cases where the Court has rejected medical opinions as being too speculative.  See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (held that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship; Morris v. West, 13 Vet. App. 94, 97 (1999) (held that a diagnosis stating that the veteran appellant was "possibly" suffering from schizophrenia was also deemed to be too speculative). 

The opinion from Dr. B.B. is more definitive.  However, that opinion is also flawed.  First, unlike the VA opinion, no rationale is provided for the positive conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, contrary to Dr. B.B.'s statement that right eye trauma during service, with subsequent poor vision that never improved, service treatment records coincident to the March 1960 accident do not show that the Veteran had sustained any actual injury to his right eye, but only to the area surrounding it.  Thus, the Board finds Dr. B. B.'s January 2012 opinion to be of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).

It is equally important to note Dr.'s B.B.'s opinion appears to have been based solely on the history provided by the Veteran.  However, the Board does not find the Veteran to be a credible historian with respect to the claimed injury to his eye.  A discussion of the credibility is addressed in greater detail below.  The opinion would therefore be predicated on an incredible history and assigned no probative value.  Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran).

The Board accords great probative weight to the VA optometrist's May 2013 opinion since it is based on an accurate factual premise, and offered clear conclusions with supporting data, and a reasoned medical explanation.  Her opinion is consistent with the other evidence of record, namely the above-cited service treatment records that show that the Veteran did not sustain any trauma to the right eye as a result of the March 1960 accident, but only to the area surrounding it.  See Nieves-Rodriguez v. Peake, supra; Stefl v. Nicholson, supra.  The opinion is also supported by clear rationale.

The Board notes that the Veteran claims that he has had in-service right disability since his in-service accident.  Such is not supported by the record, however.  There is again no reference to the Veteran having any type of problem with his eye or vision following his accident.  The Physical Evaluation Board made no comment with regard to his vision.  Of equal import, the Board notes that the Veteran filed a claim for benefits in February 1961 with regard to residual disability from the accident but did not mention his eyes.  Such supports the finding that the Veteran was not experiencing a disability of the right eye at that time.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Indeed, when he was examined in February 1961, his eyes were noted to be normal.  It was not until 1967, which is seven years post-service, that he identifies a right disorder.  Therefore, his failure to report any complaints of right eye disability in 1961 or for several years thereafter, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  His claim of experiencing vision problems since the in-service accident is not found to be credible.

Consideration has been given to the Veteran's lay assertion that he experiences a right eye disorder as a result of the March 1960 in-service accident.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, respiratory disorders fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Ocular disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that testing, physical examination, and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board readily acknowledges that Veteran is competent to report symptoms of defective vision.  However, there is no indication that the Veteran is competent to diagnose a right eye disorder, such as macular degeneration.  The Veteran is likewise not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating ocular disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The identification and classification of this disorder is also a medical determination.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.


A VA optometrist has specifically concluded that the Veteran's macular scarring of the right eye is due to macular degeneration that is age-related.  The Board finds that the preponderance of the competent and credible evidence of record is against an etiological relationship between his diagnosed macular scarring of the right eye and his in-service accident. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim for service connection for a right eye disorder, currently diagnosed as macular scarring of the right eye, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right eye disorder is denied. 


REMAND

The Board finds it must again remand the claims for service connection for a lung disorder, to include as due to asbestos exposure and residuals of traumatic brain injury for appropriate medical clarification.  Accordingly, further appellate consideration will be deferred and these issues remanded to the AMC/RO for action as described in the directives outlined in the indented paragraphs below.

(i) Lung Disability

The Veteran contends that he currently has a lung disability as a result of having been exposed to asbestos-laden dust in the shipyards during military service.  (T. at page (pg.) 13)).  The Veteran's service personnel records confirm his service in the United States Navy from July 1956 to January 1960, and February to November 1960.  His military occupational specialty was a Seaman.  In the appealed rating action, the RO noted that the Veteran had minimal exposure to asbestos, based on his service as a Seaman, and the "Navy Job Titles (Ratings) and Probability of Exposure Chart."  Nonetheless, the Veteran's service treatment records include x-rays of chest, performed in March 1958, which showed multiple, discrete pulmonary calcifications none considered disabling.  

As a result of the in-service x-ray findings noted above, the Board remanded for an examination and opinion as to the etiology of any currently present lung disability.  VA examined the Veteran in May 2013 (the examining physician signed the report in June 2013).  The May 2013 VA examiner concluded, after a review of the claims files, physical evaluation of the Veteran, and a recitation of his history, that he did not have a "clinically significant chronic respiratory condition."  Thus, the VA examiner maintained that it was reasonable to conclude that the Veteran did not have a lung disorder with its onset in service or a lung disorder that is otherwise etiologically related thereto, to include as due to exposure to asbestos therein.  (See May 2013 VA respiratory examination report).  

The Board finds the May 2013 VA physician's opinion as to the etiology of the Veteran's respiratory disorder to be internally consistent.  While the VA examiner finds that the Veteran did not have a "clinically significant chronic respiratory condition," x-rays of his chest, the clinical findings of which she reported in her report, showed early chronic obstructive pulmonary disease (COPD) with calcified granuloma in the mid-lateral left lung field.  Otherwise, there were clear lung fields, bilaterally.  Thus, in view of these findings, the Board finds that the Veteran has a current lung disability, namely COPD with calcified granuloma in the mid-lateral left lung field during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In view of this internal inconsistency in the VA May 2013 respiratory examination report, the Board finds that this claim must be remanded again, to obtain a supplemental opinion, or, in the alternative, to afford the Veteran an examination and to obtain an etiological opinion.

(ii) TBI

The Veteran contends that he has residuals of TBI, namely headaches and dizziness, that are a result of having been struck by a motor vehicle during military service in March 1960.  In a September 2013 addendum to a May 2013 report, the VA examiner indicated that there were no medical records of the Veterans' "self-reported accident in March 1960"  (See September 2013 VA addendum).  Thus, the VA examiner's impression was that the Veteran did not have any significant memory loss or headache problem related to the "self-reported TBI  in 1960."  Id.  

The Board finds this opinion to be of minimal probative value because, as noted in the analysis above, it is based on an inaccurate factual premise, namely that the Veteran was not involved in an-service accident.  The Veteran's service treatment records confirm that he was struck by a motor vehicle and that he was found unconscious when picked up by an ambulance.  In addition, the VA examiner's impression in September 2013 that the Veteran did not have any significant memory loss or complaints of headaches conflicts with the Veteran's history of having had weekly headaches from 1961 to 2010 that became daily in 2011 and findings of mild memory loss during the May 2013 VA examination.  (See May 2013 TBI examination report, pg. 3).  In view of these deficiencies, the Board finds that this claim must be remanded again, to obtain a supplemental opinion, or, in the alternative, to afford the Veteran an examination and to obtain an etiological opinion as to the etiology of the Veteran's TBI residuals, namely his mild memory loss and daily headaches.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Clarification should be requested from the physician who conducted the Veteran's May 2013 VA respiratory examination as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's lung disorder, currently diagnosed as early COPD with calcified granuloma in the mid-lateral left lung field, had its onset during or is otherwise etiologically related to a period of active service in United States Navy, to include as due to exposure to asbestos.  

If the VA physician who performed the May 2013 examination is not available, schedule the Veteran for a VA respiratory examination to determine the nature and etiology of his currently diagnosed early COPD with calcified granuloma in the mid-lateral left lung field.  The claims folders and a copy of this remand must be made available to the examiners. 

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lung disorder, currently diagnosed as early COPD with calcified granuloma in the mid-lateral left lung field, had its onset during or is otherwise etiologically related to a period of active service in United States Navy, to include as due to exposure to asbestos.  

In offering her respective assessment, the May 2013 examiner or other examiner must acknowledge and discuss the Veteran's history of having been exposed to asbestos-laden dust while working in the shipyards as a Seaman during military service, as well as the clinical significance of x-rays of his chest, performed in March 1958, which showed multiple, discrete pulmonary calcifications non considered disabling.

All findings, along with a fully articulated medical rationale for each opinion expressed, should be set forth in an examination report. In addition, the May 2013 VA examiner or other examiner must acknowledge and discuss lay evidence regarding any continuity of symptomatology since service. 

If the May 2013 VA examiner or other examiner determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in his or her report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
   
2.  Clarification should be requested from the physician who conducted the Veteran's May 2013 VA TBI examination and provided the September 2013 addendum report. as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any currently identified TBI residuals, to include the complaints of weekly headaches since 2011 and findings of mild memory loss noted during the May 2013 VA examination, had their onset during or are otherwise etiologically related to the confirmed March 1960 in-service accident where the Veteran was rendered unconscious after being struck by a motor vehicle.  

If the VA physician who performed the May 2013 examination and provided the September 2013 addendum report is not available, schedule the Veteran for a VA TBI examination to determine the nature and etiology any currently identified TBI residuals, to include the complaints of daily headaches since 2011 and findings of mild memory loss noted during the May 2013 VA examination.  The claims folders and a copy of this remand must be made available to the examiners. 

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any currently identified TBI residuals, to include the complaints of daily headaches since 2011 and findings of mild memory loss noted during the May 2013 VA examination, had their onset during or are otherwise etiologically related to the confirmed March 1960 in-service accident where the Veteran was rendered unconscious after being struck by a motor vehicle.    

In offering his respective assessment, the May 2013 examiner or other examiner must acknowledge and discuss the Veteran's service treatment records coincident to the March 1960 accident, which showed that the Veteran was found unconscious and sustained, in part, bruising around his eyes and laceration to his right temporal area after he was struck by a motor vehicle. 

All findings, along with a fully articulated medical rationale for each opinion expressed, should be set forth in an examination report.  In addition, the May 2013 VA examiner or other examiner must acknowledge and discuss lay evidence regarding any continuity of symptomatology since service. 

If the May 2013 VA examiner or other examiner determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in his or her report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Readjudicate the issue of entitlement to service connection to a lung disability, to include as due to asbestos exposure and residuals of TBI, to include headaches and dizziness.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


